Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-8 and 17-18  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "messages received via different user interfaces are indistinguishable from each other" in claim(s) 7 and 17 is indeterminate. “Indistinguishable” is a relative term depending on the observer. Messages that are encased in a wrapper would be indistinguishable until unwrapped. Messages that are encoded would be indistinguishable until decoded.
The term “the application is unaware” in claim(s) 8 and 18 is indeterminate. “The application is unaware” suggests that applications can have awareness. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication US 20170331669 A1 to Ganesh et al. (“Ganesh”).
As to claim 1, Ganesh disclose(s) a computer network device, comprising: 
an interface circuit; (Ganesh; network interface; 116; [0026])
a processor; and (Ganesh; processor 108; [0026])
memory (Ganesh; memory element 110; [0026]) configured to store program instructions for multiple user interfaces and a shared messaging module, wherein, when executed by the processor, the program instructions cause the computer network device to perform operations comprising: 
executing the program instructions for the user interfaces and the shared messaging module, wherein a given user interface comprises an agent corresponding to an application; (Ganesh; network manager device, uses software agent, i.e. code block [0020])
when a message associated with the application is received via a user interface in the user interfaces, extracting, using the corresponding agent in the user interface, a command or operation from the message; (Ganesh; parses the request; [0072])
translating, using the shared messaging module, the command or operation into a common format of the application; and (Ganesh; converting the request to impregnated request; [0099])
providing, using the shared messaging module, the translated command or operation addressed to the application via a single communication path associated with the application and the agents for the application in the user interfaces.  (Ganesh; transmitting impregnated request [0099])
As to claim 2, Ganesh disclose(s) the computer network device of claim 1, wherein the computer network device comprises an access point, a switch, or a router.  (Ganesh; routers, switches [0021])
As to claim 4, Ganesh disclose(s) the computer network device of claim 1, wherein the application is associated with configuration of the computer network device, monitoring of the computer network device, or both.  (Ganesh; configuration and/or operation of network element [0019])
As to claim 5, Ganesh disclose(s) the computer network device of claim 1, wherein the application is associated with a computer or a computer system.  (Ganesh; network management system; [0023]; fig. 1)
As to claim 6, Ganesh disclose(s) the computer network device of claim 1, wherein, when there are multiple applications, the given user interface comprises multiple agents corresponding to the applications.  (Ganesh; fig. 5b; SNMP; Netconf; [0026])
As to claim 7, Ganesh disclose(s) the computer network device of claim 1, wherein instances of the command or the operation in messages received via different user interfaces are indistinguishable from each other after translation into the common format by the shared messaging module.  (Ganesh; NSH header; [0052])
As to claim 8, Ganesh disclose(s) the computer network device of claim 1, wherein the application is unaware which of the user interfaces provided the command or the operation.   (Ganesh;  disconnect the network element from the particular network management protocol; [0034])
As to claim 9, Ganesh  disclose(s) the computer network device of claim 1, wherein the common format is not based on a data model associated with one of the user interfaces.  (Ganesh; Network service header; NSH; [0029])
As to claim 10, Ganesh disclose(s) the computer network device of claim 1, wherein the user interfaces comprise one or more of: a command line interface, a web-based user interface, RESTConf, or a simple network management protocol (SNMP) interface.  (Ganesh; fig. 5b; SNMP; Netconf; [0026])
As to claim 11, Ganesh disclose(s) a non-transitory computer-readable storage medium for use in conjunction with a computer network device, the computer-readable storage medium storing program instructions for user interfaces and a shared messaging module that, when executed by the computer network device, causes the computer network device to perform operations comprising: executing the program instructions for the user interfaces and the shared messaging module, wherein a given user interface comprises an agent corresponding to an application; when a message associated with the application is received via a user interface in the user interfaces, extracting, using the corresponding agent in the user interface, a command or operation from the message; translating, using the shared messaging module, the command or operation into a common format of the application; and providing, using the shared messaging module, the translated command or operation addressed to the application via a single communication path associated with the application and the agents for the application in the user interfaces.  
See similar rejection to claim 1.
As to claim 12, Ganesh disclose(s) the non-transitory computer-readable storage medium of claim 11, wherein the computer network device comprises an access point, a switch, or a router.  
See similar rejection to claim 2.
As to claim 14, Ganesh disclose(s) the non-transitory computer-readable storage medium of claim 11, wherein the application is associated with configuration of the computer network device, monitoring of the computer network device, or both. 
See similar rejection to claim 4.
As to claim 15, Ganesh disclose(s) the non-transitory computer-readable storage medium of claim 11, wherein the application is associated with a computer or a computer system.  
See similar rejection to claim 5.
As to claim 16, Ganesh  disclose(s) the non-transitory computer-readable storage medium of claim 11, wherein, when there are multiple applications, the given user interface comprises multiple agents corresponding to the applications.  
See similar rejection to claim 6.
As to claim 17, Ganesh disclose(s) the non-transitory computer-readable storage medium of claim 11, wherein instances of the command or the operation in messages received via different user interfaces are indistinguishable from each other after translation into the common format by the shared messaging module.  
See similar rejection to claim 7.
As to claim 18, Ganesh disclose(s) the non-transitory computer-readable storage medium of claim 11, wherein the application is unaware which of the user interfaces provided the command or the operation.  
See similar rejection to claim 8.
As to claim 19, Ganesh disclose(s) the non-transitory computer-readable storage medium of claim 11, wherein the common format is not based on a data model associated with one of the user interfaces.  
See similar rejection to claim 9.
As to claim 20, Ganesh disclose(s) a method for providing a command or an operation, comprising: by a computer network device: executing program instructions for user interfaces and a shared messaging module, wherein a given user interface comprises an agent corresponding to an application; when a message associated with the application is received via a user interface in the user interfaces, extracting, using the corresponding agent in the user interface, the command or the operation from the message; translating, using the shared messaging module, the command or operation into a common format of the application; and providing, using the shared messaging module, the translated command or operation addressed to the application via a single communication path associated with the application and the agents for the application in the user interfaces.  
See similar rejection to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh in view of U.S. Patent No. / U.S. Pre-Grant Publication US 20190207801 A1 to Kim et al. (“Kim”).
As to claim 3, Ganesh disclose(s) the computer network device of claim 1, wherein external communication with the user interfaces comprises non-inter-process communication, (Ganesh; Rest API over HTTP; [0070] and Table 1 page 6, [0041][0042]) and but does not expressly disclose the communication between the shared messaging module and at least the application comprises inter-process communication.  
Kim discloses the communication between the shared messaging module and at least the application comprises inter-process communication.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to combine the Inter-process communication (IPC) of Kim and the messaging of Ganesh. One of ordinary skill in the art would have been motivated to combine the teachings as both concerned with a network management systems. Inter-process communication is a well known method for messaging between elements on the same computing device. Using the IPC would allow for messages to be transmitted more effeciently.
Accordingly, the prior art references teach all of the claimed elements.
Furthermore, it would have been obvious to combine the teachings as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more predictable results to one of ordinary skill in the art.
As to claim 13, Ganesh disclose(s) the non-transitory computer-readable storage medium of claim 11, wherein external communication with the user interfaces comprises non-inter-process communication, and the communication between the shared messaging module and at least the application comprises inter-process communication.  
See similar rejection to claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN LEE whose telephone number is (571)270-5606.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OSCAR LOUIE can be reached on (571)270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN LEE/Primary Examiner, Art Unit 2445